Order filed May 5, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00389-CV
                                   ____________

                   IN THE INTEREST OF J.N.G., A CHILD


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-02369J

                                    ORDER

      This is an appeal from a judgment signed March 30, 2015. The notice of
appeal was due April 20, 2014. See Tex. R. App. P. 26.1. Appellant, however, filed
the notice of appeal on April 21, 2015, a date within 15 days of the due date for the
notice of appeal. A motion for extension of time is necessarily implied when the
perfecting instrument is filed within 15 days of its due date. Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to extend time to
file the notice of appeal. While an extension may be implied, appellant is still
obligated to come forward with a reasonable explanation to support the late filing.
See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex.
App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3;10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                                PER CURIAM